Title: To James Madison from “Tammany,” 18 April 1810 (Abstract)
From: “Tammany”
To: Madison, James


18 April 1810. Warns that the nation depends on JM to save the ship of state and the “democratic party” from shipwreck. Alludes to the “bank question” and the report that JM considers it to be “settled.” Asks what this might mean: that because a Federalist majority once voted for the bank the Federalists can determine the meaning of the Constitution? Reminds JM that he argued against such reasoning in his earlier speeches against the Bank of the United States. Such sophistry will turn the Constitution into “a nose of wax.” Points out that the same logic could settle the constitutionality of the Sedition Law, about which JM “made no little pother in your famous report in the Virginia Assembly.” But since no Republican Congress ever officially protested against the Sedition Law—and neither did Jefferson or JM—does such acquiescence render it constitutional? Is the Constitution “like the cameleon [sic], which changes its hue according to the times and positions in which it may be viewed?”
JM “once thought and spoke differently.” Time has not changed the validity of JM’s earlier arguments on the bank question, and he is “committed in a thousand ways” on the subject; his speeches are “before the world” as is his report in the Virginia legislature. Should the present bank bill pass Congress and JM give it his sanction, his “fame will be blasted forever.” No excuses about the question being “settled” will conceal his inconsistency or save him from “eternal odium and reproach.” His change of opinion, moreover, could not be attributed to ignorance but only to “‘corruption’s soul-dejecting arts.’”
Supposes JM might have been “the victim of slander.” But if JM has changed his views because he now follows “federal precedents” and “the petty-fogging rules of courts,” then the Republicans struggled for their principles in vain and politics is “nought but a contest for loaves and fishes,—an ignoble squabble between ins and outs.” Concludes by warning that liberty has often been lost by “avarice, by intrigue, by timidity, by all the corruption which peace and commerce are too apt to engender!” “Must we too, after passing through the red sea of revolution, perish in the desart?”
